Citation Nr: 1108860	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased evaluation for degenerative disc disease (DDD) at T-11 through S1(also referred to as a back disability), currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial compensable evaluation for service-connected mild impingement with possible right rotator cuff tear (also referred to as a right shoulder disability).  


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from March 1989 to January 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to an initial compensable evaluation for the service-connected right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's DDD at T-11 through S1 has not been productive of forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees.  

2.  The combined range of motion of the Veteran's thoracolumbar spine is not greater than 120 degrees.  

3.  The Veteran's DDD at T-11 through S1 has not been manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation greater than 10 percent for service-connected DDD at T-11 through S1 have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

When VA receives a substantially complete application for benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the appellant then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, the appellant has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id.  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  

Here, prior to the initial adjudication of the Veteran's claim seeking service connection for his back disability, the RO sent the Veteran a letter in June 2006 which satisfied the duty to notify provisions with respect to the underlying service connection claim, and informed him how a disability rating and effective date would be assigned should service connection be granted.  In any event, because the claim for service connection has been granted, any defect in the notice or timing of the notice about how a disability rating and effective date would be determined was harmless error as to this claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Rather, in the current appeal, the Veteran challenges the initial evaluation assigned following the grant of service connection for his back disability.  The Veteran submitted his NOD regarding the February 2007 rating decision, in March 2007, thereby triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a Statement of the Case (SOC) in January 2008.  This document informed the Veteran of the regulations pertinent to his appeal, including the applicable rating criteria, advised him of the evidence that had been reviewed in connection with his appeal, and provided him with reasons for its decisions.  38 U.S.C.A. § 7105(d).  Thus, the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled.  

Moreover, the Board concludes that VA's duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's increased rating claim.  In addition to obtaining all relevant records, the Veteran was also afforded VA examinations for his back disability in November 2006 and March 2010.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that both VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disability in this case.  The Board acknowledges that certain range of motion estimates could not be provided in the March 2010 VA examination.  However, this was not a result of the VA examiner's failure to conduct the requisite tests, but rather because the Veteran was unable to perform these exercises, as a result of nonservice connected disabilities in both of his lower extremities.  Regardless of whether these tests were conducted, the relevant medical findings address the pertinent rating criteria necessary in rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

With no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous...."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

In the present appeal, the Veteran is currently assigned a 10 percent disability evaluation for his service-connected back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.  The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected back disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Diagnostic Code 5242 indicates degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.  

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an initial increased evaluation in excess of 10 percent for his service-connected back disability.  The medical evidence of record does not show that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or that muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was shown.  

Specifically, during the November 2006 VA examination the Veteran explained that he suffered a back injury in service when a foxhole caved in on him during a training exercise in 1994.  According to the Veteran, he has experienced problems with his spine for the last fourteen years.  He describes the pain as constant, spasm[odic] and crampy, and on a scale of one to ten (one being the least pain and ten being the most) he rates his pain at a 9.  The Veteran indicates there to be three distinct areas of pain in his back - the mid and lower cervical region, the midthoracic spine just below his shoulder blades and the right lower para lumbar region.  He states that while his activities of daily living are not affected by his back condition, all types of activities, especially prolonged sitting, standing or walking, serve to aggravate his back pain.  In particular, the Veteran informed the examiner that his ability to walk has been affected as a result of his back condition, and that distances beyond 50 yards increase his back pain to the point that he must stop and rest before further ambulation.  He further indicated that he experiences low back pain after sitting for approximately five minutes and after standing for approximately one minute.  The Veteran also complained of occasional numbness in his bilateral lower extremities which can last approximately one-third of the day and has been on-going for the past three years.  

The examiner observed that the Veteran was not unsteady on his feet and did not use any type of assistive device to help him walk.  He further noted that the Veteran had not been placed on bedrest by a physician, or missed any days of work during the last twelve months, as a result of his spine condition.  The physical examination of the spine exhibited "no gross deformity or abnormal curvatures of the spine" and the Veteran was shown to have a "well balanced and symmetric gait."  Further inspection of the spine did not reveal any areas of localized tenderness, or any associated muscle spasms or guarding.  During his thoracolumbar range of motion exercises, he was shown to have forward flexion to 90 degrees with pain in the low back at 90 degrees, extension to 10 degrees with pain in the low back at 10 degrees, left and right lateral bending to 20 degrees with pain in the low back in both directions, and left and right lateral rotation to 20 degrees, with pain in the low back in both directions.  

The Veteran also underwent multiple X-rays of his spine.  Report of the lumbosacral spine X-ray reflected no evidence of spondylolysis, spondylolisthesis, or scoliosis, and the sacroiliac joints were shown to be unremarkable.  The impression from this X-ray reflected severe degenerative arthritic changes of the lumbosacral spine from the L1 disc level down through L5-S1, and Schmorl's node at the T11, T12, and L1 disc region.  The Veteran also underwent an X-ray of his thoracic spine, the results of which reflected moderate degenerative arthritic changes in the thoracic spine, and Schmorl's node at T11 and T12.  The examiner's final assessment was that the Veteran had severe lumbar and moderate thoracic DDD from T11-S1.  

VA treatment records dated from 2006 to 2010 indicate the Veteran was seen a number of times at the Dayton VA Medical Center (VAMC) with complaints of low back pain.  However the majority of his treatment records reflect complaints of and treatment for his non-service connected pyroderma gangrenosum, an ulcerative cutaneous condition in his bilateral lower extremities.  According to the Veteran's treatment records, he was diagnosed with pyroderma gangrenosum in his left leg in January 2006.  See January 2006 VA treatment report.  This condition began as a small ulcer but progressed in size and number during the spring of 2006.  See December 2006 VA Rheumatology Consultation Report.  

During the March 2010 VA examination, which was conducted in an effort to determine the severity of the Veteran's spine disability, the Veteran discussed how he had been seeking inpatient treatment at various facilities during the last year or so, for several months at a time, as a result of the worsening pyroderma gangrenosum in his bilateral lower extremities.  The Veteran stated that he lives at an assisted living facility in between these intervals, where he receives help with everything, including his activities of daily living.  The examiner noted that the Veteran was in a wheelchair secondary to the pyroderma gangrenosum in both his legs with wound dressings in place.  At the outset, the Board notes that symptoms pertaining to the Veteran's non-service connected pyroderma gangrenosum will not be attributed to his service-connected back disability.  

With respect to his back condition, the Veteran describes experiencing a "constant" and "sharp" pain in his midline, and indicates that his symptoms increase with any movement, such as sitting for a period longer than five minutes, standing, and walking.  The Board notes however that the Veteran attributed his difficulty standing and walking to his non-service connected conditions, including his pyroderma gangrenosum, chronic venostasis and lower extremity edema.  The Veteran denied any acute flare-ups of back pain, but expressed complaints of stiffness, fatigue, spasms, weakness, and generalized malaise as a result of his back condition.  The examiner noted that physical examination of the lumbar spine was limited because the Veteran was confined to a wheelchair and unable to stand as a result of his non-service connected bilateral lower extremity condition.  As such, the examiner could not assess the Veteran's gait.  

The Veteran did complain of generalized pain which radiates from the top of the spine to the bottom, and is worse in the thoracolumbar region.  Upon physical examination of the thoracolumbar spine, the Veteran was shown to have forward flexion to 80 degrees and extension to 20 degrees.  However, given the Veteran's condition, and his inability to stand, the examiner could not measure the lateral flexion or rotation of the spine, nor could he assess the curvature of the spine.  The examiner observed the Veteran's complaints of pain upon repetition, but noted that his range of motion was not limited by lack of endurance, fatigability or incoordination.  In addition, the examiner did not observe there to be accompanying muscle spasms during the Veteran's physical examination.  

The Veteran also underwent X-rays of his thoracolumbar spine which showed "[d]isc disease, osteoarthritis and osteopenia."  Based on the examiner's review of the medical records, X-ray reports, and physical examination of the Veteran, the examiner diagnosed the Veteran with multilevel DDD of the spine with degenerative joint disease (DJD), and noted that while the Veteran complained of worsening symptoms, he also suffered from other medical conditions, to include his pyroderma gangrenosum, bilateral lower extremity edema and non-healing would with accompanied constitutional symptoms.  

Based on this medical evidence of record, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 10 percent under the revised rating criteria.  The Board notes that findings from the November 2006 VA examination do not meet the rating criteria established for the assignment of a 20 percent disability evaluation.  See 38 C.F.R., §4.71a, Diagnostic Code 5235-5243.  The Veteran was not shown to have forward flexion of the thoracolumbar spine greater than 30 degrees, but less than 60 degrees.  The combined range of motion of the thoracolumbar spine was 180 degrees, which is greater than 120 degrees.  The examiner described the Veteran's gait as steady, well balanced and symmetric, and observed no gross deformity or abnormal curvatures of the spine.  Furthermore, the examiner did not identify any signs of muscle spasms or guarding in the spine.  

The Board also observes that the March 2010 VA examiner was able to assess forward flexion and extension of the Veteran's thoracolumbar spine, but given the Veteran's confinement to a wheelchair as a result of his nonservice-connected disabilities, the examiner could not evaluate lateral flexion and lateral rotation of the spine.  However, the Board notes that the combined range of motion for the Veteran's forward flexion and extension was shown to be 100 degrees, and given the inability of the examiner to conduct right and left lateral flexion and lateral rotation exercises, four additional range of motion exercises, it is unlikely that the combined range of motion would have amounted to a sum less than 120 degrees, which is required to warrant a 20 percent evaluation.  

Indeed, at the time of his November 2006 VA examination, the Veteran's nonservice connected pyraderma gangrenosum had not deteriorated to such a level that his mobility was restricted to a wheelchair.  As such, the examiner was able to conduct a full and thorough physical examination of the Veteran's spine, including right and left lateral flexion and rotation, and the combined range of motion was greater than 120 degrees.  While the remainder of the Veteran's VA treatment records reflect occasional treatment for his low back pain, these health consultations did not involve a physical evaluation of his spine, to include range of motion.  Therefore, there is no evidence to reflect that his range of motion has worsened since his November 2006 VA examination.  In fact, based on the March 2010 VA examination, the Veteran's range of motion during forward flexion and extension exercises has shown improvement since his last VA examination.  

The March 2010 VA examiner was also unable to test the curvature of the Veteran's spine due to his confinement in the wheelchair.  However, as previously noted above, prior to the Veteran's confinement to his wheelchair, the November 2006 VA examiner observed no gross deformity or abnormal curvatures of the spine, and subsequent VA treatment records were absent for any evidence or findings of deformity or abnormal curvatures of the spine.  Thus, based on the medical evidence of record, the Board finds it unlikely that the Veteran's combined range of motion in his thoracolumbar spine would have been less than 120 degrees had lateral flexion and lateral rotation been performed.  Furthermore, there were no muscle spasms associated with movement of the spine, and medical records dated prior to the Veteran's wheelchair confinement reflect no findings of an abnormal spinal contour in the Veteran's spine.  

Additionally, the Board has considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As previously noted, the Veteran did not report any episodes of incapacitation during his November 2006 VA examination.  In fact, the Veteran stated that he had not been placed on bedrest by a physician or missed any days of work during the past year as a result of his back disability.  The Veteran further did not report any episodes of incapacitation during his March 2010 VA examination.  While his treatment records reflect occasional hospitalization for other non-service connected conditions, including his pyraderma gangrenosum, the medical records are devoid of any findings, notations or treatment for any episodes of incapacitation and there are no medical records indicating his physician recommended or prescribed bed rest as a result of his back disability.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered whether a higher initial evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges that X-rays obtained in November 2006 reflect degenerative arthritic changes of the lumbosacral spine, and X-rays obtained in March 2010 reflect disc disease, osteoarthritis and osteopenia of the thoracolumbar spine.  While the November 2006 and March 2010 VA examination reports reflect the Veteran had some limitation of motion during cervical and thoracolumbar range of motion, these findings are already contemplated in the 10 percent disability rating assigned.  In addition, the radiographic reports do not show X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Therefore, the Board finds that a higher initial evaluation is not warranted for the Veteran's service-connected back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of chronic pain on numerous occasions.  The Board also acknowledges the November 2006 and March 2010 VA examinations which reflect the Veteran's complaints of pain during repetitive range of motion exercises.  However, the effect of the pain in the Veteran's spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the March 2010 examiner commented that the Veteran's range of motion was not limited by fatigue, lack of endurance or incoordination after repetitive use.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's back disability is not warranted.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected back disability.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  The Board notes that the Veteran reported to experience numbness in his lower extremities during his November 2006 VA examination.  However, the Veteran underwent a neurological evaluation of his lower extremities during this examination, and the findings revealed intact and symmetric sensation throughout both lower extremities, a negative straight leg raise bilaterally, and a negative Babinski test.  Specifically, his patellar and Achilles reflexes were shown to be 2+ and equal bilaterally.  In addition, the Veteran was shown to have 5/5 strength in his toes, ankles, knees and hips.  

While the November 2006 VA examiner opined that that the Veteran's symmetric bilateral lower extremity numbness may be due to a stocking-glove neuropathic type sensory loss or radicular compression, the Board finds that this assessment was predominantly based on the Veteran's reported claims of numbness in his bilateral extremities, rather than on the objective medical evidence of record.  Indeed, the remainder of the Veteran's VA treatment records reflects continuous treatment for various health-related ailments, and the Veteran routinely underwent neurological evaluations during these treatment visits.  These records are clear for any signs of a neurological impairment as a result of the Veteran's service-connected back disability.  Furthermore, the remainder of the VA treatment records is clear for any complaints of numbness in the lower extremities.  Thus, despite the Veteran's complaints of numbness, the objective medical evidence of record does not demonstrate that the Veteran has a neurological disability as a result of his spine condition.  Therefore, the Board finds that a separate disability rating is not warranted for the Veteran's neurological complications under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. At 129-132.  

III.  Extraschedular Consideration

In denying the claim for a higher schedular rating at any time during the appeal period, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back with the established criteria found in the rating schedule for disabilities of the back shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers range of motion, instability, and pain on motion.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required any hospitalizations for his back condition.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  While the record reflects that the Veteran does not currently work, he has not attributed his inability to find and/or maintain employment to his service-connected back disability.  Indeed, there is nothing in the evidence of record which indicates that the Veteran's inability to work is related to his service-connected back disability.  The majority of the Veteran's complaints regarding his ability to stand, walk and conduct his activities of daily living stem from his pyroderma gangrenosum and other health-related conditions for which he is not service-connected for.  At the time of the November 2006 VA examination, the Veteran worked as a sales representative and while he complained that his back condition affected his occupation in that he experienced discomfort in his back after prolonged sitting, he went on to state that he had not missed any days of work as a result of his back condition.  Since the majority of his VA treatment records reflect a worsening of his health as due to his pyraderma gangrenosum and other health-related conditions, the evidence does not show that the Veteran's inability to obtain and/or maintain employment arises from his service-connected back disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  


ORDER

An initial evaluation in excess of 10 percent for the service-connected DDD at T-11 through S-1 is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA also has a duty to obtain an adequate medical examination when the record is insufficient to decide the case.  For the following reasons, the Board concludes that a remand is required to schedule the Veteran for a VA examination to obtain an adequate medical opinion.  

The Veteran is currently service-connected for mild impingement with possible right rotator cuff tear, currently evaluated as noncompensably disabling, effective May 15, 2006.  The Veteran contends that his symptoms are more severe than the disability rating currently assigned.  See March 2007 Notice of Disagreement.  

The Veteran was afforded a VA examination in March 2010, during which he relayed his military and medical history to the examiner.  While he claimed to experience pain in both shoulders, he explained that his right shoulder bothered him the most, and described experiencing a constant sharp pain in the right shoulder which, on a scale of one to ten (one being the least pain and ten being the worst), he rated as a nine.  The Veteran contends that his pain has increased over the years, and further expressed feeling as though his right shoulder was being "pulled out of the socket with popping."  

After reviewing the Veteran's claims file, interviewing the Veteran regarding his medical history, and taking note of the Veteran's complaints that his symptoms had worsened, the examiner diagnosed the Veteran with right rotator cuff dysfunction.  However, the examiner failed to conduct a physical examination of the Veteran's right shoulder.  These medical findings, including range of motion measurements, are necessary for VA to evaluate the severity of the Veteran's right shoulder disability under the applicable provisions for rating that disorder.  

According to a Compensation and Pension Exam Inquiry Form generated in April 2010, the RO initiated a request for the Veteran to be scheduled for another VA examination in May 2010.  A subsequent Compensation and Exam Inquiry Form reflects the Veteran failed to report to this examination.  However, the Board notes that both Forms contained different addresses for the Veteran.  While one contains the address currently of record, the other contains a completely different address.  Indeed, the record reflects that the Veteran's address has changed several times since he first initiated his claim and filed his appeal.  Furthermore, the record does not show that the Veteran was provided any type of notification informing him as to the time, date and location of his upcoming examination.  

Given the lack of clarity with respect to the Veteran's current mailing address, and the lack of documentation reflecting appropriate notification as to the time and date of the examination, it is uncertain whether the Veteran was ever properly notified of the May 2010 VA examination.  Therefore, the Board finds that good cause has been provided as to the Veteran's failure to report to his scheduled VA examinations.  See 38 C.F.R. § 3.655 (2010).  The Veteran should be scheduled for another VA examination to determine the current level of severity of his right shoulder disability, and notice as to the date, time and location of his VA examination must be sent to his updated correct mailing address.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of records of any right shoulder treatment that the Veteran may have received from the Dayton, Ohio VAMC since June 2010.  

2. Contact the Veteran to determine his most current mailing address.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected mild impingement with possible right rotator cuff tear.  

Notification as to the time, date and location of the scheduled VA examination should be sent to the most recent mailing address provided by the Veteran.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.  This evidence should be associated with the Veteran's claims file.  

3. In conjunction with the VA examination, the claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

Aside from addressing the range of right shoulder motion, the examiner is to address the extent, if any, of functional loss of use of the right shoulder due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible these findings should be portrayed in terms of degrees of additional loss of motion.  Also, any other pertinent pathology associated with this service-connected disability (to include any ankylosis or dislocation, malunion, or nonunion of the humerus, clavicle, or scapula) should be annotated in the examination report.  

The examiner should also provide an opinion concerning the impact of the service-connected right shoulder disability on the Veteran's ability to work.

A complete rationale for all opinions expressed must be provided.  

4. Following completion of the above, re-adjudicate the issue of entitlement to an initial compensable rating for the service-connected mild impingement with possible right rotator cuff tear.  If the decision remains in any way adverse to the Veteran, he should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


